IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                               RENDERED: FEBRUARY 18, 2021
                                                      NOT TO BE PUBLISHED


                     Supreme Court of Kentucky
                                    2019-SC-0486-MR


HAROLD EUGENE HAYES                                                 APPELLANT


                      ON APPEAL FROM PERRY CIRCUIT COURT
V.                     HONORABLE ALISON C. WELLS, JUDGE
                                NO. 18-CR-00136


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                      MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      Harold Eugene Hayes appeals as a matter of right1 from his murder

conviction and sentence of fifty years’ imprisonment. After careful review of the

record and the applicable law, we affirm.

                I.     FACTUAL AND PROCEDURAL BACKGROUND

      On the afternoon of August 8, 2018, Terry Stidham was shot to death in

his Toyota pickup truck on Elm Shoal Branch Road in Perry County, Kentucky.

Thereafter, a grand jury indicted Hayes for murder, tampering with physical

evidence, possession of a handgun by a convicted felon, and first-degree

persistent felony offender (“PFO1”).

      During trial, testimony was presented that on the day of the murder,

Hayes drove himself and three others – Crystal Campbell, Brenda Turner, and


      1   Ky. Const. § 110(2)(b).
Melvin Gross – to CLM Discount Tobacco Store in Combs, Kentucky in a white

Chevy Impala owned by Campbell. The four had been at a child’s birthday

party but left to go get cigarettes. Testimony was presented that Hayes was a

methamphetamine addict who was not in a good state of mind, often

hallucinating and becoming paranoid and delusional.

      When Hayes pulled up at CLM Discount Tobacco, Stidham drove by in

his pickup truck. Hayes identified Stidham out loud, then turned the Impala

around and began pursuing him. Outdoor surveillance cameras from the store

recorded Stidham’s pickup truck passing on KY 80 toward Combs at 2:22:03

p.m.; and the white Impala turning around in the parking lot to follow it at

2:22:38 p.m. Campbell testified that Hayes followed Stidham because he

believed Stidham was following him. Stidham turned onto Elm Shoal Branch

Road and Hayes trailed him.

      Mark Taylor, who lived on Elm Shoal Branch Road, testified that he knew

Stidham, heard the distinctive sound of Stidham’s muffler as he passed

Taylor’s home that afternoon, and figured Stidham coming to see him. Taylor

went to the front door and saw Stidham turn his truck around in the “wide

spot” of the road, as he usually did before returning to park at Taylor’s. Taylor

observed a white Impala stop in the middle of the road and someone jumped

out. This person, whom Taylor could not identify, approached Stidham in his

truck and Taylor heard him ask Stidham why he had followed so closely up on

Hospital Hill. Taylor then heard three gunshots and saw the white car

immediately leave the holler. Taylor approached Stidham’s truck and saw that

                                        2
Stidham appeared to be dead. Calling 911, Taylor reported the incident and

said the car that had just left the scene was a four-door white Impala.

      Campbell and Turner similarly testified that Hayes stopped in the road

across from Stidham’s truck, stepped out of the car, confronted Stidham about

following him, then shot him three times. Hayes then drove back to CLM

Discount Tobacco, where Gross and he went inside and bought cigarettes. The

surveillance video recording of the front parking lot showed the white Impala

returning at 2:27:18 p.m., with Hayes exiting the driver’s door and Gross

exiting behind him. This occurred less than five minutes from when Hayes

originally left the store’s parking lot to pursue Stidham. A round trip between

CLM Discount Tobacco and the shooting scene takes about three minutes at a

normal rate of speed. After leaving the store, Hayes dropped off the other three

individuals at various locations then somehow disposed of the Impala.

      Police found Stidham slumped over in the driver’s seat of his truck. The

windows of the truck were down and two spent Federal 9mm Luger cartridge

casings were on the gravel on the passenger side of the truck, near the road. A

third spent Federal 9mm Luger cartridge casing rested on the dashboard,

above the glove box. Camera footage from the Walmart in Hazard showed

Hayes and Campbell purchasing a box of Federal brand 9mm ammunition after

midnight on August 7-8, less than 24 hours before Stidham was shot.

      A state police trooper arrested Hayes the day after the shooting. Hayes

did not have the gun, but he had four unfired Hornaday brand 9mm Luger

cartridges in his pocket. Detective Stamper recovered a partial projectile from

                                       3
inside the driver’s door of Stidham’s truck. Other detectives collected two

spent Federal 9mm Luger cartridge casings from outside Campbell’s home.

Campbell’s neighbor, Buster Napier, testified that he saw Hayes empty a

handgun’s magazine by shooting outside of Campbell’s home, prior to August

8. The five Federal 9mm Luger cartridge casings – three from the shooting

scene and two from outside Campbell’s house – were fired from the same

unknown weapon.

      At trial, the jury heard a recorded phone conversation from Hayes, who

was incarcerated, and Campbell, during which Hayes berated Campbell for

talking to police. Their recorded conversation included the following exchange:

      Hayes:       I’m in here because of you motherfuckers, is why I’m in here.

      Campbell:    I don’t believe so.

      Hayes:       Yeah I am. Sure am.

      Campbell:    No. I’m afraid you ain’t.

      Hayes:       Yep, I am too.

      Campbell:    You can sing that all day. It don’t matter.

      Hayes:       Well, yeah, I done it. Yeah, I sure the fuck did. But
                   by God you didn’t have to tell on me.

      Hayes did not testify at trial, but Campbell did, and said she was scared

to be in court testifying. At the close of the evidence, Hayes moved for a

directed verdict on the murder count, arguing that the evidence indicated he

acted under extreme emotional disturbance (“EED”) and thus only supported a

conviction for the lesser offense of manslaughter. The trial court denied that

motion but did direct a verdict in Hayes’ favor on the tampering with physical
                                         4
evidence count. As to the possession of a handgun count, the court dismissed

it on the Commonwealth’s motion. The trial court instructed the jury on EED,

self-protection (including imperfect) and all degrees of homicide. Ultimately,

the jury found Hayes guilty of murder and recommended a sentence of fifty

years’ imprisonment, which the trial court imposed. This appeal followed.

                                 II.     ANALYSIS

        On appeal, Hayes raises four claims of error, which we will review in

turn.

   A. The trial court properly denied Hayes’ motion for a directed verdict
                              on the murder count.

        Hayes moved for a directed verdict on the murder count at the close of

the Commonwealth’s case-in-chief and renewed his motion at the close of all

the evidence. He argued that the evidence indicated that he acted under EED

and thus only supported a conviction for the lesser offense of manslaughter.

Following the trial court’s denial of his motion, Hayes did not object to the trial

court instructing the jury on murder; he only objected to an alternative

instruction for intentional and wanton murder on grounds that it would lead to

a non-unanimous verdict. The trial court agreed and instructed the jury on

intentional murder as well as each of the lesser-included homicide offenses,

including provisions for EED and self-protection.

        An instruction on a lesser included offense is required only if,
        considering the totality of the evidence, the jury might have a
        reasonable doubt as to the defendant’s guilt of the greater offense,
        and yet believe beyond a reasonable doubt that he is guilty of the
        lesser offense. When faced with a sufficiency-of-the-evidence
        challenge such as the failure to grant a directed verdict on a
        particular crime or erroneously giving a jury instruction on a
                                          5
      particular crime, the appellate court must determine whether, after
      viewing the evidence in the light most favorable to the
      Commonwealth, any rational trier of fact could have found the
      essential elements of the crime beyond a reasonable doubt.

Commonwealth v. Hasch, 421 S.W.3d 349, 356–57 (Ky. 2013) (internal

quotations and citations omitted). Thus, in reviewing Hayes’ claim that he was

entitled to a directed verdict, we must determine whether the Commonwealth

presented sufficient evidence to sustain the conviction for murder.

      Hayes asserts that his methamphetamine use, which caused him to

hallucinate and become paranoid and delusional, combined with the fact that

Stidham had been following him, showed that Hayes was acting under EED.

KRS2 507.020 allows for the reduction of a murder charge to first-degree

manslaughter upon a showing that the accused intended to kill the victim but

“acted under the influence of extreme emotional disturbance for which there

was a reasonable explanation or excuse, the reasonableness of which is to be

determined from the viewpoint of a person in the defendant’s situation under

the circumstances as the defendant believed them to be.”

      KRS 507.030(1) states that a person is guilty of manslaughter in the first

degree when:

      (b) With intent to cause the death of another person, he causes the
      death of such person or of a third person under circumstances
      which do not constitute murder because he acts under the
      influence of extreme emotional disturbance, as defined in
      subsection (1)(a) of KRS 507.020[.]

This Court has defined “extreme emotional disturbance” as follows:


      2   Kentucky Revised Statutes.

                                       6
      Extreme emotional disturbance is a temporary state of mind so
      enraged, inflamed, or disturbed as to overcome one’s judgment,
      and to cause one to act uncontrollably from the impelling force of
      the extreme emotional disturbance rather than from evil or
      malicious purposes. It is not a mental disease in itself, and an
      enraged, inflamed, or disturbed emotional state does not constitute
      an extreme emotional disturbance unless there is a reasonable
      explanation or excuse therefor, the reasonableness of which is to
      be determined from the viewpoint of a person in the defendant’s
      situation under circumstances as defendant believed them to be.

Commonwealth v. Rank, 494 S.W.3d 476, 482–83 (Ky. 2016) (citation omitted).

      Hayes maintains that his poor mental state led him to confront what he

believed to be aggressive behavior on the part of Stidham. Hayes believed

Stidham had been following him and Campbell; he points to Campbell’s

testimony that Stidham had parked in front of her home a month or so prior to

the shooting and when Hayes asked him what he was doing, Stidham did not

respond and drove off. Campbell further testified that the evening before the

shooting, Stidham’s and Hayes’ vehicles chased each other around the parking

lot of Appalachian Regional Hospital before driving off.

      Accordingly, Hayes claims that seeing Stidham drive by the CLM Tobacco

less than twenty-four hours after the hospital parking lot chase was a

“triggering event” that led him to pursue Stidham’s truck and shoot him

multiple times. He argues the evidence demonstrated that he was acting under

EED and thus the jury should have only been instructed on first-degree

manslaughter, and the trial court should have directed a verdict in his favor on

the murder count.




                                        7
      This Court has held that a substantial connection is required between an

alleged provocation and an EED response:

      The EED defense requires a triggering event that provokes the
      disturbance, and this Court has held that the triggering event may
      include the cumulative impact of a series of related events. While
      a triggering event does not have to immediately precede a criminal
      act, it must be sudden and uninterrupted. Because one’s
      emotional response to a situation may dissipate over time, a
      subsidiary inquiry arises as to whether there intervened between
      the provocation and the resulting homicide a cooling-off period of
      sufficient duration that the provocation should no longer be
      regarded as adequate.

Posey v. Commonwealth, 595 S.W.3d 81, 85 (Ky. 2019) (internal quotations and

citations omitted).

      Even if Campbell’s account of the vehicle chase around the hospital

parking lot was true (notably, outdoor surveillance cameras of the hospital

parking lot did not capture the alleged chase), reasonable jurors still could

have concluded that Hayes had a sufficient cooling-off period from the alleged

provocation in the parking lot to spotting Stidham driving by the CLM Discount

Tobacco the next day so as to sever the required connection. Reasonable

jurors could have also concluded that even if Hayes had felt enraged after

seeing Stidham’s truck drive by the CLM Discount Tobacco, no reasonable

excuse or explanation existed for pursuing Stidham and shooting him three

times. Furthermore, however flimsy this was as a triggering event, the trial

court still instructed the jury on EED. Given that a reasonable jury could have

determined that the evidence did not show that Hayes was acting under EED,




                                        8
but rather supported a murder conviction, the trial court did not err by

instructing it accordingly.

          B. The trial court properly denied Hayes’ motion to suppress.

      Before trial, Hayes moved to suppress evidence of the two shell casings

found on separate dates near the perimeter of the house Campbell occupied.

Hayes argued that police failed to secure a search warrant prior to entering the

property and thus the search was unlawful. The trial court conducted a

suppression hearing, at which Detectives Huff and Gabbard testified, and

thereafter entered written findings of fact and conclusions of law denying

Hayes’ motion to suppress.3

      Detective Huff testified that on August 12, 2018, he went to Campbell’s

house to question her about the 9mm ammunition that Walmart video

surveillance showed her and Hayes purchasing the day before the shooting.

Detective Huff testified that he had made it clear to Campbell that she did not

have to speak to him. Campbell invited him inside, told him about buying the

ammunition for Hayes, and discussed the shooting. She also said that Hayes

had previously shot at her, showed Detective Huff the bullet holes on the

interior walls, and showed him multiple bruises where Hayes had assaulted

her. She said that Hayes had also shot at her neighbor, Buster Napier.




      3  On appeal, the Commonwealth challenges Hayes’ standing to seek
suppression of the shell casings, arguing that he had no expectation of privacy
because the house was Campbell’s residence, she owned it, and Hayes merely stayed
there at her pleasure. However, because the Commonwealth failed to raise the issue
of standing at the trial court, we decline to address it.

                                         9
Campbell permitted Detective Huff to take pictures, which he did, and he

unsuccessfully searched for shell casings outside the home. He testified that

Campbell gave complete and continuing permission to be on the premises for

the purposes of any continued investigation.

      On August 16, Detective Huff returned to Campbell’s home with

Detective Stamper to look for shell casings. Detective Huff knocked on the

front door, then the back door, but Campbell was not home. Outside the back

door, Detective Huff noticed and retrieved a shell case in plain view on the

landing. Detective Huff testified that later, when reviewing the photographs he

had taken on August 12, this shell case could be seen in one of the pictures.

      Detective Huff returned to Campbell’s home on August 23 to look for

projectiles where Campbell had shown him holes in the walls. She was home

and again gave him consent to be there. He did not find any shell casings.

      The night of August 26-27, Campbell’s house caught fire. The fire

department extinguished it and dispatch indicated that the caller had

requested an arson investigation. Detectives Huff and Collins accompanied the

arson investigator, Detective Gabbard, to Campbell’s house; Detective Huff

called Campbell on the way and asked if she needed assistance – particularly

with regards to an arson investigation. She told him she did, as she felt

threatened and that someone was watching her and had tried to burn down

her house.

      Based on his arson investigation, Detective Gabbard concluded that the

fire was not set intentionally, but rather originated from a faulty electrical

                                        10
outlet. At this point, the detectives received additional information from

Campbell’s neighbor, Buster Napier, concerning Hayes and the use of a firearm

outside Campbell’s residence. Napier showed the detectives where Hayes had

been standing when he shot at him; there, the detectives found another 9mm

shell case in plain view, at the base of the front porch rail.

      Based on the testimony at the suppression hearing, the trial court found

that Campbell had given the officers complete and continuing permission to be

on the premises for the purposes of any continued investigation. The court

noted that Campbell never revoked her consent for investigating officers to be

at her residence, but instead renewed it. The court’s conclusions of law

discussed curtilage, the plain view doctrine, and the consent of the homeowner

as exceptions to the search warrant requirement. The court noted that the

officers were lawfully present at the home, were in position to see the shell

casings they discovered, which were in plain view, and the significance of the

shell casings was readily apparent to the officers. The court further observed

that the casings could have been inadvertently discovered by the officers.

Accordingly, the trial court denied Hayes’ motion to suppress evidence of the

shell casings.

      “When reviewing a trial court’s denial of a motion to suppress, we utilize

a clear error standard of review for factual findings and a de novo standard of

review for conclusions of law.” Sykes v. Commonwealth, 453 S.W.3d 722, 724

(Ky. 2015) (quotations and citation omitted).




                                         11
      “The Fourth Amendment to the United States Constitution and Section

10 of the Kentucky Constitution guarantee the individual right to be free from

unreasonable searches and seizures.” Whitlow v. Commonwealth, 575 S.W.3d

663, 669 (Ky. 2019).4 “Generally, warrantless searches are unreasonable

unless the search falls under one of the exceptions to the warrant

requirement.” Id. Moreover, police may not enter the protected curtilage of the

home without a search warrant or an exception to the warrant requirement.

Quintana v. Commonwealth, 276 S.W.3d 753, 757 (Ky. 2008). The law treats

curtilage of a home as part of the home for Fourth Amendment purposes. Id.

Under the exclusionary rule, suppression of evidence is the proper remedy for

violations of the Fourth Amendment. Id. “The Commonwealth bears the

burden of establishing the constitutional validity of a warrantless search.”

Commonwealth v. Lane, 553 S.W.3d 203, 206 (Ky. 2018).

      However, “warrantless searches of a residence based upon the consent of

a person with the authority to give such permission is a well-established

exception to the warrant requirement.” Simpson v. Commonwealth, 474 S.W.3d

544, 548 (Ky. 2015). Another exception to the warrant requirement is the




      4 The Fourth Amendment to the United States Constitution states: “The right of
the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no Warrants shall
issue, but upon probable cause, supported by Oath or affirmation, and particularly
describing the place to be searched, and the persons or things to be seized.” U.S.
Const. amend. IV. Further, the Kentucky Constitution provides that “[t]he people shall
be secure in their persons, houses, papers and possessions, from unreasonable search
and seizure; and no warrant shall issue to search any place, or seize any person or
thing, without describing them as nearly as may be, nor without probable cause
supported by oath or affirmation.” Ky. Const. § 10.
                                         12
“plain view” doctrine, which applies when an object is plainly visible to officers

who are lawfully in a position to view the object, and the object’s incriminating

nature is readily apparent. Chavies v. Commonwealth, 354 S.W.3d 103, 109

(Ky. 2011).

      Hayes argues that the trial court’s finding that Campbell gave the officers

complete and ongoing permission to be on her premises for the purpose of any

continued investigation was not supported by substantial evidence, as the only

evidence of her consent was Detective Huff’s testimony. However, Detective

Huff’s uncontradicted testimony was itself substantial evidence. See Payton v.

Commonwealth, 327 S.W.3d 468, 472 (Ky. 2010). In Payton, the parties

disagreed as to whether the defendant’s wife knew when she invited an officer

into the residence that he wanted to search it. The Court held that the officer’s

testimony that he told her he would like to search the home was substantial

evidence supporting the trial court’s finding that he requested to search before

entering the home. Id.

      Here, the detectives discovered and collected two shell casings in plain

view during lawful entries onto the curtilage of Campbell’s residence. The

testimony at the suppression hearing constituted substantial evidence to

support the trial court’s finding that Campbell gave the officers valid, ongoing

consent to search her residence, which included the curtilage of the home, and

that the shell casings were found in plain view near the home perimeter, where

the officers had a lawful right to be. The trial court’s correct application of the

law to the facts supports a conclusion that Campbell consented to the search

                                        13
and thus, the court properly denied Hayes’ motion to suppress evidence of the

two shell casings.

     C. The trial court properly denied Hayes’ motion to strike Juror 319
                                    for cause.

      Hayes argues that he was denied his due process right to a fair trial

because of the trial court’s refusal to strike Juror 319 for cause. Hayes

therefore had to exercise a peremptory challenge to remove that juror. On the

juror strike sheet, Hayes indicated that he would have used a peremptory

challenge on Juror 444 had he not had to use one on Juror 319. Juror 444 sat

on the jury. Hayes now argues that if the trial court had properly removed

Juror 319 for cause, Juror 444 would not have sat on the venire panel, which

he claims prejudiced him.

      “[I]n order to complain on appeal that he was denied a peremptory

challenge by a trial judge’s erroneous failure to grant a for-cause strike, the

defendant must identify on his strike sheet any additional jurors he would have

struck.” Gabbard v. Commonwealth, 297 S.W.3d 844, 854 (Ky. 2009). And the

identified juror must sit on the jury. Id. at 855. If that juror is randomly

selected to be excused as an alternate and does not participate in deliberations,

there can be no reversible error. Grubb v. Norton Hosps., Inc., 401 S.W.3d 483,

488 (Ky. 2013).

      Hayes properly preserved his claim of error by denoting on his strike

sheet in accordance with the standard set forth in Gabbard. Nevertheless, the

Commonwealth maintains that Hayes waived this claim of error by agreeing to

excuse Jurors 309 and 942 at the close of all the evidence, thus removing both
                                        14
alternates and ensuring that Juror 444 would sit on the jury. During voir dire,

Juror 942 informed the court that her son would graduate high school the

evening of Friday, June 7. The court expected the trial to be finished by then

so Juror 942 was not excused. When the evidence closed on June 7, the

Commonwealth and Hayes agreed to excuse Juror 942 and the trial court so

ordered.

      The parties also agreed to excuse Juror 309, who informed the court on

Thursday, June 6, that her husband had surprised her with concert tickets

and a hotel reservation in Roanoke, Virginia for the following evening. She

asked if she would need to cancel the reservation. Hayes’ attorney suggested to

the court that if all the jurors showed up the next day, then Juror 309 could be

excused. The court informed Juror 309 that it was possible she could be

excused, but that it could not say for sure until the next day. At the close of

the evidence the next day, the parties agreed to excuse Juror 309 and the trial

court so ordered. The Commonwealth now argues that by agreeing to excuse

Jurors 309 and 942, Hayes guaranteed that Juror 444 would deliberate, and

thus waived any challenge to the jury pool’s composition.

      However, the root issue is whether the trial court improperly denied

Hayes’ motion to excuse Juror 319 for cause. That decision affected the

composition of the panel, regardless of whether the parties subsequently

agreed to excuse Jurors 309 and 942. Because Hayes objected to Juror 319

for cause, and then exercised a peremptory challenge to remove her, and




                                       15
documented that he would have used his peremptory on Juror 444, who sat on

the panel, we will address his complaint of error with respect to Juror 319.

      During voir dire, Juror 319 stated that she knew the victim’s mother, Ms.

Stidham, had worked with her at Subway years before, but since then had only

seen her in passing and had not seen her since Stidham’s death. When asked

if she felt sympathy for Stidham’s mom, she said, “Yes, well yes. She lost her

son. I mean anybody would.” The Commonwealth asked her if her sympathy

and knowing Ms. Stidham in the past would affect her ability to weigh the

evidence and make an independent decision, to which she responded, “I would

try my best not to.” She further explained, “I would try my best. I think I

could, but I would try my best. I do know her and I do feel sympathy for her

but I don’t know the case or anything, and I don’t know anybody else in it.”

When asked if her sympathy and knowing Ms. Stidham would affect her, she

responded, “It might, but I mean I’d try my best not to, but it might. I won’t lie

to you because I did know her and we were friends at one time.”

      Hayes’ attorney suggested to Juror 319 that it sounded as though she

and Ms. Stidham were close friends. She said, “Well we worked together; you

get close to people you work with. But like I said, it’s been awhile since I’ve

seen her. But yeah, I do feel bad that she lost her son. I mean, anybody

would.” Hayes’ attorney asked her whether she thought about her. She

answered, “Of course. Anybody would.” Counsel then asked if she had

thought about what must have happened. She said, “Well, of course. I mean

I’ve thought about what happened, but I don’t know. I wasn’t there. I don’t

                                        16
have any knowledge of what actually happened.” Defense counsel asked her if

she was glad to learn from the news that the perpetrator was caught, and she

said, “Well, I mean I’m glad they got somebody for it because you don’t want

something like that to go unanswered, but I don’ t know truthfully that it is

him. I wasn’t there. I don’t know. I was glad somebody was – you know – but

that’s not good to put the blame on him.”

      Hayes’ attorney mentioned Juror 319’s natural sympathy for Ms.

Stidham and asked whether – if some evidence supported a finding in Ms.

Stidham’s favor, and other evidence supported a different finding – she would

tend to think of Ms. Stidham’s need for closure in determining a verdict. Juror

319 responded, “I would try not to. I want to be honest with you. I’d try not to,

but I couldn’t – you know – you have to be in the place to know exactly what

you would do. Or I do anyway.” Hayes’ counsel followed up with a brief

explanation of the need to have jurors suitable to hear the case and asked

about her own abilities once she was in the deliberation room. She said, “I

understand where you’re coming from – I mean – because I do feel sympathy

for her. I don’t want to lie to you. I don’t. I would be afraid to know – it might.

I don’t want to say no. I don’t want to say yes or no. I don’t want to lie to you.”

      In response to follow-up questions by the Commonwealth, Juror 319 said

she had not formed an opinion that Hayes had done it because she was not

there and did not know. As to whether she could listen to the evidence and

make a decision based solely on that she responded, “I’d try my best.”

Thereafter, the trial court denied Hayes’ challenge for cause.

                                        17
      On appellate review, this Court will reverse the trial court’s decision not

to exclude a juror for cause only if that decision was an abuse of the trial

court’s discretion or was clearly erroneous. Hammond v. Commonwealth, 504

S.W.3d 44, 54 (Ky. 2016). RCr5 9.36(1) provides that a trial court shall excuse

a juror for cause “[w]hen there is reasonable ground to believe that a

prospective juror cannot render a fair and impartial verdict on the evidence[.]”

      In order to determine if a juror has the appropriate degree of
      impartiality, [t]he test is whether, after having heard all of the
      evidence, the prospective juror can conform his views to the
      requirements of the law and render a fair and impartial verdict.
      Any doubts about the ability of a juror to be fair and impartial
      should be construed in favor of a defendant.

Paulley v. Commonwealth, 323 S.W.3d 715, 721 (Ky. 2010) (internal quotations

and citations omitted).

      Further, “[t]he trial court’s decision to exclude a juror for cause must be

based on the totality of the circumstances rather than a response to any single

question.” Hammond, 504 S.W.3d at 54. “In making such a determination, the

court must weigh the probability of bias or prejudice based on the entirety of

the juror’s responses and demeanor.” McDaniel v. Commonwealth, 341 S.W.3d

89, 92 (Ky. 2011). “There is no ‘magic question’ that can rehabilitate a juror as

impartiality is not a technical question but a state of mind.” Shane v.

Commonwealth, 243 S.W.3d 336, 338 (Ky. 2007).

      Hayes argues that the trial court should have excused Juror 319 for

cause because she did not unequivocally state that her relationship with, and


      5   Kentucky Rules of Criminal Procedure.

                                          18
sympathy for, Ms. Stidham would not affect her ability to be fair and impartial.

“[T]he court should presume the likelihood of prejudice on the part of the

prospective juror because the potential juror has such a close relationship, be

it familial, financial or situational, with any of the parties, counsel, victims or

witnesses.” Ward v. Commonwealth, 695 S.W.2d 404, 407 (Ky. 1985)

(quotations and citation omitted). See also Futrell v. Commonwealth, 471

S.W.3d 258, 274 (Ky. 2015) (applying the rule set forth in Ward). However,

Juror 319 did not state that she and Ms. Stidham enjoyed a close relationship;

rather, she said that they worked together for a while and became friends,

which can frequently occur in work environments. She further stated that she

had not seen Ms. Stidham in a while and had not seen her since her son’s

death.

      In Hammond, this Court addressed a factually similar situation, and

affirmed the trial court’s denial of the defendant’s challenge for cause. As here,

Hammond cited the juror’s stated sympathy for the victim’s family as grounds

for excusal. That juror said she had gone to school with the murder victim’s

sister, did not have a personal relationship with her, but nevertheless felt

sympathy for the victim’s family. Specifically,

      When the Commonwealth asked [the juror] if she could put aside
      her sympathy for the victim's family and decide the case solely on
      the evidence, she said, “I guess my sympathy could impact, I guess
      it could.” Defense counsel then followed up on the
      Commonwealth’s questions about [the juror’s] sympathies. She
      then responded that she would be objective and that she would not
      be influenced by her feeling of sympathy for the victim’s family.
      The trial judge then asked [the juror] again if she could set aside
      her personal sympathy and decide the case solely on the evidence;


                                         19
      she said she could.

504 S.W.3d at 54.

      In denying Hammond’s motion to strike, the trial court construed the

juror’s expression of sympathy for the family as the “generic normal emotion

that everybody has to some extent,” rather than sympathy generated from a

specific connection to a party or an interest in the case. Id. at 55. On appeal,

this Court agreed, finding that the victim’s “acknowledgment of sympathy was,

at most, ambivalent before she said she would decide the case solely on the

evidence, without the influence of sympathy.” Id. See also Hilton v.

Commonwealth, 539 S.W.3d 1, 14 (Ky. 2018) (trial court properly denied

defense motion to exclude for cause as juror’s emotional responses during voir

dire indicated that she had no opinion of the defendant and could be objective,

but did feel a general feeling of sadness and anger at the loss of life resulting

from a vehicular collision, which the court found to be a natural reaction).

      In the case at bar, based on the totality of the evidence, we are

unpersuaded that the trial court’s evaluation of Juror 319 and its ultimate

determination that Juror 319 was fit to serve on the venire panel was an abuse

of discretion or amounted to clear error. The record does not reveal a close

personal, familial or financial relationship between Juror 319 and Ms. Stidham

which would affect her ability to be impartial. Juror 319 said she had not

formed an opinion of the case and would “try her best” to listen to the evidence

and make a decision based solely on that. Thus, despite her initial indication

of sympathy for a former co-worker, based on the totality of all her responses,

                                        20
the record reflects her belief that she could remain impartial. Juror 319 stated

that she had not formed an opinion of the case, did not know what had

happened because she was not there, and would try her best to form her

opinion of the case based on the evidence presented. Based on her responses,

and in deferring to the trial court’s position to view the demeanor of the juror,

and assess her fitness to serve, we are unable to say that the trial court abused

its discretion by not excusing Juror 319 for cause.

        D. The trial court properly denied Hayes’ motion for a mistrial.

      Hayes asserts that the trial court abused its discretion by denying his

motion for a mistrial. Specifically, he complains that the testimony of Dwight

Eversole identifying Hayes as a felon was so prejudicial that it warranted a

mistrial.

      The appellate standard for reviewing the denial of a mistrial is as follows:

      [T]he decision to grant a mistrial is within the trial court’s
      discretion, and such a ruling will not be disturbed absent a
      showing of an abuse of that discretion. The test for an abuse of
      discretion is whether the trial judge’s decision was arbitrary,
      unreasonable, unfair, or unsupported by sound legal principles.
      Additionally, a mistrial is an extreme remedy and should be
      resorted to only when there is a fundamental defect in the
      proceedings and there is a manifest necessity for such an action.
      The cause of the need for mistrial must be of such character and
      magnitude that a litigant will be denied a fair and impartial trial
      and the prejudicial effect can be removed in no other way.

Commonwealth v. Padgett, 563 S.W.3d 639, 645 (Ky. 2018) (internal quotations

and citations omitted). “The trial court has broad discretion in determining

when such a necessity exists because the trial judge is best situated




                                        21
intelligently to make such a decision.” Matthews v. Commonwealth, 163

S.W.3d 11, 17 (Ky. 2005) (internal quotations and citations omitted).

        Prior to Eversole taking the stand, defense counsel approached the

bench and informed the court that his testimony had the potential of being

highly prejudicial. Apparently Eversole was aware of other criminal acts Hayes

had been charged with, and of Hayes’ poor treatment of Campbell. The

Commonwealth indicated it would limit Eversole’s testimony to his having

observed Hayes with a 9mm handgun prior to the date of Stidham’s shooting

and said that it had warned the witness not to mention Hayes’ other criminal

acts.

        Eversole testified that he had known Hayes for 30 years. In August, just

prior to the shooting, he had walked by Campbell’s house and saw Hayes

working on an old white car in the driveway. The Commonwealth asked him if

he saw anything unusual and Eversole said, “I mean I know he’s a felon, you

know. He was walking around with a 9mm in a holster, like he – like he was

Barney Fife – I mean – like it was nothing.” That was the extent of Eversole’s

direct testimony and Hayes did not cross-examine him. Instead, Hayes

approached the bench and moved for a mistrial. In response, the

Commonwealth suggested that the jury could be admonished that Eversole did

not really know Hayes’ status. Hayes did not request an admonition and the

court did not give one. Instead, the court took Hayes’ mistrial motion under

consideration and advised the parties to submit any applicable law on the

issue to her that evening. An hour later, the court adjourned for the day.

                                        22
      The next morning, the trial court conducted a hearing on Hayes’ motion

and thereafter denied it. The court found that the prejudicial statement was

not intentionally elicited by the Commonwealth, and thus the Commonwealth

did not act in bad faith. The court noted that Eversole’s statement was a small

part of the evidence and opined that it did not deny Hayes a fair and impartial

trial. Though the court expressed concern that it had not immediately

admonished the jury, it said it would do so that morning. When the jurors

reconvened, the court admonished them to disregard the portion of Eversole’s

testimony the day before when he gave the opinion that Hayes is a felon and

told them not to consider that evidence.

      “[A]n admonition is usually sufficient to cure an erroneous admission of

evidence, and there is a presumption that the jury will heed such an

admonition.” St. Clair v. Commonwealth, 455 S.W.3d 869, 892 (Ky. 2015)

(citation omitted). “And admonitions are preferred over mistrials, which should

be granted sparingly[.]” Id.

      When a witness makes an unsolicited statement about a defendant’s

other crimes, as Eversole did here, this Court evaluates all the evidence to

determine whether the defendant was unduly prejudiced by the isolated

statement. Matthews, 163 S.W.3d at 17–18. In Matthews, the Court held that

a witness’s statement that the defendant “hadn’t been out of prison that long”

would have been cured by an admonition had the defendant not rejected the

offer of one. Id. In so ruling, the Court relied in part on its decision in Graves

v. Commonwealth, 17 S.W.3d 858 (Ky. 2000), wherein it upheld the denial of a

                                        23
mistrial request following a witness’s statement that he knew the defendant

wasn’t supposed to have a gun. The Graves court held that even if the

witness’s statement was an unambiguous reference to the defendant’s prior

felony conviction, it did not necessitate a mistrial because “this type of

evidentiary error is easily cured by an admonition to the jury to disregard the

testimony.” Id. at 865. In other words, “an admonition to the jury cures an

unsolicited reference to prior criminal acts.” Matthews, 163 S.W.3d at 18.

      Hayes argues that an admonition may have been effective had the trial

court given it immediately after Eversole’s statement, but the delay rendered

the admonition ineffective, and only served to bring more attention to

Eversole’s statement. However, Hayes did not request an admonition

immediately following Eversole’s statement, even though the Commonwealth

suggested it. A litigant who does not request an admonition cannot complain

that one was not given. See id. For the same reason, Hayes cannot complain

about the court’s failure to timely admonish the jury when he did not request

one. In total, Eversole’s statement was not responsive to a question by the

Commonwealth, the statement was brief and isolated, and the evidence

presented at trial of Hayes’ guilt was overwhelming. Thus, we do not believe

that Hayes was unduly prejudiced by Eversole’s comment so as to deprive him

of a fair and impartial trial. See Phillips v. Commonwealth, 679 S.W.2d 235,

237 (Ky. 1984) (holding that victim’s unsolicited testimony that defendant had

previously escaped from prison did not unduly prejudice the defendant and

necessitate a mistrial given all the evidence presented by the Commonwealth of

                                        24
the defendant’s guilt). Accordingly, the trial court properly cured any error by

admonishing the jury to disregard that portion of Eversole’s testimony. No

manifest necessity mandated a mistrial.

                                 III.   CONCLUSION

      For the foregoing reasons, the judgment of the Perry Circuit Court is

affirmed.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Emily Holt Rhorer
Kathleen Kallaher Schmidt
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

James Daryl Havey
Assistant Attorney General




                                         25